NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, 16/513,496, was filed on July 16, 2019, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is in response to Applicant’s After Final Amendment filed on Feb. 11, 2022.
Claims 1-8, 10-12, and 14-24 were pending, of which claims 1 and 16 were independent.
In the current response, independent claims 1 and 16 have been amended. Claims 9 and 13 were previously cancelled.  No new claims have been added.
All pending claims have been examined on the merits.  

Patent Eligibility
Amended independent claims 1 and 16 were previously amended to recite: 
“in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account, the approval group being selected by the server computer and comprising one or more buyer accounts associated with the approvers that are required to approve the requisition before a purchase order is created based on the requisition, the approval group being selected based on at least projected total cost and historical spend data.”

Of the features cited immediately above, the following claimed features are analogous to the Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG): 
“in response to determining that the projected total cost for the particular commodity item is greater than or equal to the threshold value, selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account” 

Furthermore, the Examiner interpreted that the claimed features can be interpreted as a practical application of an abstract idea, because the additional elements recite a specific improvement over prior art systems of selecting and alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account (before a purchase order is created based on the requisition), by the server, “the approval group being selected based on at least projected total cost alerting an approval group of one or more approvers that are required to approve the requisition of the buyer account”.
Therefore, 35 USC § 101 rejection of claims 1-8, 10-12, and 14-24 was withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
In the Final Office Action, claims 1-8, 10-12, 14-21, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0066115 A1 to Harris et al. (“Harris”. Filed on Aug. 22, 2017) in view of US 20140278707 A1 to Rothley et al. (“Rothley”, Filed Mar. 12, 2013. Published Sep. 18,2014) and further in view of US 2003/0177070 A1 to Viswanath (“Viswanath”, Filed Mar. 15, 2002.  Published Sept. 18, 2003).  Dependent claims 22 and 24 were further rejected in view of US 2009/0271231 A1 to Buddenbaum (“Buddenbaum”, Filed Apr. 28, 2008. Published Oct. 29, 2009).
Moreover, as discussed in the Examiner Interview conducted on Feb. 8, 2022, Applicant's arguments in the Attachment to the Pre-Appeal Conference Request dated Jan. 31, 2021 were unpersuasive. 
More specifically, in page 2, para. 4 of the Attachment, Applicant's representative argues that the Harris, Rothley and Viswanath references “do not mention approval conditions (which can be likened to approval group selection) being based on historical spend data."
This feature was rejected in view of the Viswanath reference, as follows:
the approval group being selected based on at least projected total cost and historical spend data.

(See Viswanath, para. [0065]: “Still referring to FIG. 5, the LIAP 320 generates an approver matrix 510 as part of an attribute of the LIAP 320 workflow process (FIG. 6). The approver matrix 510 is implemented as an array of approver names and approval conditions. Each row of approver matrix 510 presents an entry for one approver. Each column of the approver matrix 510 presents a single condition, such as maximum approval amount. Other than the approver's name, conditions are based primarily on commodity codes and accounting codes. The approval process definitions use the approver matrix 510 to identify the appropriate approver or approvers for each purchase request.”)

(See Viswanath, para. [0012]: “In the purchasing environment shown in FIG. 1A, a refusal by one of the identified approvers (e.g., A-D) to approve a line item in the purchase requisition would lead to a total rejection of the purchase requisition (FIG. 1B). An individual approver may decline approval of a specific line item in a purchase requisition for a variety of reasons, among which may include the lack of authority to sign off on a dollar value of a line item, not having enough information on a particular line item, etc.”)



Under a broadest reasonable interpretation, "historical spend data” can be interpreted as the "historic spend" amount for which the approver has the authority to approve. This interpretation is inherent to such an authority to approve, and is disclosed in the Viswanath reference. The Applicant's arguments appear to be directed to "historical spend data” of the buyer account.  However this definition was not recited in the independent claims.
In the Examiner Interview conducted on Feb. 8, 2022, the Examiner proposed to the Applicant's Representative to amend the independent claims to expressly add a clarifying amendment to “historical spend data” that defines the term as applying to the buyer account (and not to the approver(s) authority to approve).  
The independent claims 1 and 16 have been amended accordingly, and therefore the 35 U.S.C. 103 rejections have been withdrawn, and all pending claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

February 25, 2022 

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 3, 2022